In re Terrebonne Parish School Bd.; United Community Ins. Co.; — Defendant(s); applying for supervisory and/or remedial writs; Parish of Terrebonne, Thirty-Second Judicial District Court, Div. “B”, No. 102,781; to the Court of Appeal, First Circuit, No. CW94 0598.
Granted. The non-governmental defendant, United Community Insurance Company, is entitled to a trial by jury. Jones v. City of Kenner, 338 So.2d 606 (La.1976) and Champagne v. American Southern Insurance Co., 295 So.2d 437 (La.1974). The judgment of the district court granting plaintiffs’ motion to strike the jury is reversed and set aside.
MARCUS, LEMMON and KIMBALL, JJ., dissent.
DENNIS, J., not on panel.